Citation Nr: 9935140	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.   97-13 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes or extra-schedular 
entitlement to a pension under the provisions of 38 C.F.R. § 
3.321(b)(2) (1999).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The veteran had active service from December 1951 to December 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an appeal of a rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO found that the veteran 
was not entitled to non-service connected pension.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran served over 90 days in the military during 
the Korean Conflict.

3.  The veteran has dementia of Alzheimer's type which is 
manifested by occupational and social impairment deficiencies 
in most areas due to such symptoms as impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, impaired memory, and an 
inability to establish and maintain effective relationships.

4.  The veteran's dementia of Alzheimer's type is permanent.

5. The veteran's dementia of Alzheimer's type prevents him 
from securing and following a substantially gainful 
occupation.



CONCLUSION OF LAW

The veteran is permanently and totally disabled for 
nonservice-connected pension purposes. 38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
grant of a non-service connected pension.

The veteran has submitted evidence that he is not employed, 
and that he suffers from disabilities that he contends 
preclude gainful employment.  Therefore, his claim for 
entitlement to non-service connected pension benefits is 
plausible and well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that the 
evidence submitted is adequate to render judgment on the 
veteran's appeal.  This evidence includes VA examinations, 
private medical records, a social and industrial field 
survey, and a transcript of the veteran's sworn testimony in 
a hearing held before a hearing officer sitting at the local 
RO.  Therefore, the Board finds that all relevant facts have 
been properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).  Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  See Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15 (1999).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(Rating Schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. §§ 3.340(a), and 4.15 (1999).  This process involves 
rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.

However, a veteran who suffers the permanent loss of one or 
more limbs, or the sight in both eyes, or becomes helpless or 
permanently bedridden, will be considered permanently and 
totally disabled for pension purposes on a de facto basis.  
38 C.F.R. § 4.15 (1999).  Permanent and total disability 
evaluations for pension purposes may also be authorized, 
provided other requirements of entitlement are met, for 
congenital, developmental, hereditary, or other familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b) 
(1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  Under this 
analysis, even if there is only one such disability, it must 
be ratable at 60 percent or more, and; if there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more, with a combined disability 
rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1999).

Disability evaluations are determined by evaluating the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim. 38 
U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule, which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation's or illnesses 
proportionate to the severity of the several grades of 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).  When utilizing the rating schedules, 
when an unlisted condition is encountered, the VA is 
permitted to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).

The record reflects that the veteran was born in December 
1931.  He completed the ninth grade of high school.  He 
served over 90 days in the military during the Korean 
Conflict from December 1951 to December 1953.  Thus, he has 
met the service criteria for non-service connected pension.  
After his separation from service the veteran devoted his 
career to farming.  The record also indicates that the 
veteran in 1955 took a course in plumbing and pipe fitting.  
The veteran's June 1996 application for pension indicated 
that he had not worked since 1993.  

In the March 1997 rating decision from which the veteran has 
appealed, the RO has listed the veteran's disabilities as 
follows: no specific psychiatric disorder, benign prostatic 
hypertrophy, and postural vertigo, each rated as 
noncompensable.  A combined disability evaluation based on 
these ratings would be noncompensable.  Previously, a 
September 1996 rating decision had assigned a 100 percent 
rating for primary degenerative dementia of the Alzheimer 
type and had found the veteran permanently and totally 
disabled.  

The RO used Diagnostic Codes 9399-9334 to rate the veteran's 
non-specified psychiatric disorder.  It had used Diagnostic 
Code 9312 to rate dementia of Alzheimer's type.  

Under the General Rating Formula for Mental Disorders set 
forth in the Schedule, a 100 percent rating is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The evidence of record supports the assignment of a 70 
percent disability evaluation for the veteran's nonservice-
connected disability for his dementia.  In so concluding, the 
Board notes that the evidence is not consistent concerning 
the level of the veteran's disability.  The Board finds, 
however, that the evidence is in relative equipoise.  Thus, 
reasonable doubt must be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

Reports of various VA examinations in August 1996, performed 
by three different physicians, contain pertinent diagnoses in 
the neurological report as dementia and in the psychiatric 
report as primary degenerative dementia of the Alzheimer's 
type.  None of the examiners noted any indication that the 
veteran was not truthful.  The reports of neurological and 
general medical examinations referred to a brain SPECT of 
January 1996, which had shown slightly decreased activity in 
both temporal lobes suggestive of early Alzheimer's disease.  

The report of a November 1996 VA psychiatric examination also 
contains a diagnosis of "very early organic changes" but 
notes that there was no specific psychiatric disorder for an 
Axis I determination. The November 1996 report of VA 
examination for the need for aid and attendance, performed by 
another physician, contains a diagnosis of primarily 
dementia, Alzheimer's disease.  Both reports noted the 
veteran's memory problems and neither examiner expressed an 
opinion that the veteran was untruthful.  

The report of a February 1997 social and industrial survey 
indicates that the veteran and two neighbors were 
interviewed.  He was described as living with his wife in a 
rural area.  The veteran reported that he basically stayed at 
home, watching television, listening to the radio, and 
reading the newspaper, and that he would go out to church or 
to visit relatives.  One neighbor essentially concurred in 
the veteran's description, describing him as depressed, and 
noting that he had become less communicative and only went 
out to church or to visit the doctor.  The other neighbor 
described the veteran's behavior as "normal", and reported 
that he visited church frequently, where he spoke with others 
in a logical and coherent fashion, and that he also attended 
funerals and visited the sick.  

VA treatment records dated in 1997, including a July 1997 
neuropsychological report, indicate that the veteran was seen 
for possible dementia versus depression.  The July 1997 
report indicates that the veteran "once again reacted 
helplessly during examination, presenting himself as severely 
mentally limited.  Diminished effort was perceived."  The 
examiner noted that present and past test results lacked 
internal consistency and could not be presumed valid and 
reliable indicators of the veteran's metal status.  The 
examiner noted that the inconsistency could be due to 
confusion, to intentional or unintentional symptom 
exaggeration, or a combination of factors.  The examiner 
noted that personality screening suggested strong 
somatization tendencies, adding that, should there really be 
significant cognitive limitations they were clouded by a very 
heavy functional overlay.  The clinical impression was 
deferred.  It was noted that a demential process could not be 
ruled out, but that this was "far from a typical 
presentation."  

The February 1998 VA examiner, who had examined the veteran 
in August 1996, noted that the veteran kept looking at the 
floor, and began moving his hands and his legs at the end of 
the interview.  He added that the veteran's behavior had a 
strong voluntary component.  His diagnoses were depressive 
disorder, not otherwise specified, and dependent personality 
features.  He added that the veteran's behavior, as 
corroborated by the neuropsychological evaluation, the CT 
scan of the brain, social and industrial field survey, and 
current and previous examination, did not correspond to a 
typical symptomatology of dementia.  

The record also contains several statements from Arturo 
Torres Machin, M.D., who had treated the veteran since 1994.  
He described the veteran as "subthymic personality" due to 
poor brain function.  His diagnostic impression in January 
1998 included vertigo secondary to episodes of ischemia in 
the brain; arteriosclerotic plaques at the carotids with 
obstruction of blood flow; subthymic personality with bashful 
thymic personality making him non-productive; early 
Alzheimer's changes of the brain, with reference to CT scan 
and "abundant symptomatology"; and impulsive and aggressive 
personality.

In a January 1998 hearing the veteran's wife testified that 
the veteran had memory loss and developed violent behavior.

The February 1998 VA examination report contains a GAF score 
of 65.  The same examiner assigned a GAF score of 50 in 
August 1996 VA, and indicated that the veteran's 
concentration was impaired, his memory was grossly impaired, 
and he was unable to recall any objects out of the three 
after two minutes.  He was then diagnosed with degenerative 
dementia of Alzheimer's type.  

The Board notes that even though the most recent VA 
examination indicated that the veteran did not suffer from 
dementia, the previous VA examinations and private medical 
records indicated that the veteran suffered from dementia of 
Alzheimer's type, and the VA treatment records indicate that 
the veteran is being treated for his various complaints, 
including memory problems.  In short, some of the evidence 
suggests a strong voluntary component to the veteran's 
behavior.  Other evidence - including some tests such as CT 
scans - suggests that the veteran does have some type of 
dementia.  Yet other evidence suggests that he has a 
psychiatric disorder in addition to, or instead of, dementia.  
The medical evidence is equivocal.  Likewise, the social and 
industrial survey report is equivocal - one neighbor's 
description corroborates the veteran's statement, although 
the other neighbor's description does not.  As the evidence, 
both medical and lay, is in equipoise, the veteran will be 
afforded the benefit of any doubt that may arise in this 
case, 38 C.F.R. § 3.102, and the Board will find that his 
dementia of Alzheimer's type is 70 percent disabling for 
pension purposes because the evidence of record suggests that 
he had manifested occupational and social impairment 
deficiencies in most areas due to such symptoms as impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, and the inability to 
establish or maintain effective relationships.  The Board 
does not find that his dementia is rated at 100 percent 
disabling because there is no evidence that he suffers gross 
impairment in thought processes or communication; persistent 
danger of hurting self or others; or intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  

As mentioned above a veteran who does not have a combined 100 
percent schedular evaluation may establish permanent and 
total disability for pension purposes, if he has a lifetime 
impairment precluding him from securing and following 
substantial gainful employment and if there is only one such 
disability, it must be ratable at 60 percent or more or if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  The Board notes 
that the veteran has a diagnosis of dementia of Alzheimer's 
type.  The Board for this case will concede that dementia of 
Alzheimer's type is a disability that presents a lifetime 
impairment precluding him from securing and following 
substantial gainful employment.  

The Board further notes that the veteran's dementia of 
Alzheimer's type is a single disability that has been 
evaluated at 70 percent disabling.  Thus, the veteran has a 
single disability evaluated at 60 percent or more disabling.  
After consideration of the evidence, the Board finds that the 
evidence of record shows the veteran's disability is 
permanent within the meaning of 38 C.F.R. § 4.15 (1999).  
Therefore, the veteran meets the "average person" test 
contained in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 
(1999).  The Board thus concludes that the veteran is 
entitled to a non-service connected pension.


ORDER

Entitlement to non-service connected pension is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

